Name: Commission Regulation (EC) No 2314/95 of 29 September 1995 adjusting Regulation (EEC) No 426/86 as regards the combined nomenclature code for beet and cane syrups
 Type: Regulation
 Subject Matter: beverages and sugar;  tariff policy;  foodstuff
 Date Published: nan

 30 . 9 . 95 EN Official Journal of the European Communities No L 233/69 COMMISSION REGULATION (EC) No 2314/95 of 29 September 1995 adjusting Regulation (EEC) No 426/86 as regards the combined nomenclature code for beet and cane syrups Committee for Products Processed from Fruit and Vegeta ­ bles, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 234/79 of 5 February 1979 on the procedure for adjusting the Common Customs Tariff nomenclature used for agricul ­ tural products ('), as last amended by Regulation (EC) No 3290/94 (2), and in particular Article 2 ( 1 ) thereof, Whereas Commission Regulation (EC) No 3115/94 of 20 December 1994 amending Annexes I and II to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (3) provides for the amendment of the CN code within which beet and cane syrups, inter alia, fall ; Whereas those products are referred to in Council Regu ­ lation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables (4), as last amended by Commission Regulation (EC) No 1032/95 (*) ; whereas, therefore, the text of that Regulation should be adjusted accordingly with effect from the date of entry into force of the abovementioned nomenclature ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management HAS ADOPTED THIS REGULATION : Article 1 In Article 13 ( 1 ) (b) of Regulation (EEC) No 426/86, the wording : '  beet and cane syrups falling within subheading 1702 90 90', is replaced by : '  beet and cane syrups falling within subheading 1702 90 99'. Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. It shall apply from 1 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 September 1995 . For the Commission Franz FISCHLER Member of the Commission (  ) OJ No L 34, 9 . 2 . 1979, p. 2. (2) OJ No L 349, 31 . 12. 1994, p. 105. (3) OJ No L 345, 31 . 12. 1994, p. 1 . (&lt;) OJ No L 49, 27. 2. 1986, p. 1 . O OJ No L 105, 9 . 5. 1995, p. 3 .